


Exhibit 10.5


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”), dated as of
May 9, 2014 is made between Richard Slansky on behalf of himself, his agents,
assignees, heirs, executors, administrators, beneficiaries, trustees and legal
representatives (“Employee”), and Clinical Micro Sensors, Inc. d.b.a. GenMark
Diagnostics, Inc. (“Company”). Employee and Company are each a Party and are
collectively sometimes referred to as “parties” to this Agreement.


In consideration of the promises in this Agreement, the adequacy of which is
acknowledged, the Parties agree as follows:
AGREEMENT


1.
Resignation Date: Employee hereby irrevocably resigns (i) from his position as
Chief Financial Officer, as an Officer of the Company, and as Managing Director
of GenMark Diagnostics Europe GmbH effective May 12, 2014 (“Resignation Date”),
and (ii) as an employee effective as of the Separation Date (as defined below).



2.
Separation Date: Employee’s employment with Company will cease effective August
31, 2014 (“Separation Date”). Nothing in this Agreement shall be interpreted to
preclude Company from terminating Employee’s employment before the Separation
Date in the event Employee engages in misconduct, including breach of this
Agreement or any other agreements between Company and Employee or violation of
Company’s workplace conduct policies.



3.
Notification Benefits. On the condition that Employee performs his obligations
hereunder and does not revoke this Agreement during the Revocation Period (as
defined in Section 18 below):

a.
During the period between May 13, 2014 and the Separation Date (“Notice
Period”), Employee will be employed as a full time employee and make himself
available to the Company for reasonable transition purposes at the Company’s
request. Employee will primarily work remotely, with onsite presence at
Company’s Carlsbad office as reasonably requested by Company. During the Notice
Period, Company will continue to pay Employee according to its regular payroll
practices at his current salary rate, less all required payroll deductions and
withholdings (“Notice Salary Continuation”).

b.
During the Notice Period, Company will continue to provide health insurance
coverage to Employee according to the terms and conditions of the health benefit
plans under which Employee is currently covered (“Benefits Continuation”).

c.
During the Notice Period, Employee’s previously granted equity awards will
continue vesting per the respective grant vesting terms until the Separation
Date (“Vesting Continuation”), with the exception of the following:

i.
Grants #547-1 & #547-2 with a total of 6,624 RSUs will be accelerated upon the
Separation Date, subject to applicable tax withholdings, and per the 2012 Bonus
payout terms.

ii.
Grant #1221 with a total of 8,537 RSUs will be cancelled upon the Separation
Date, and the Company will pay Employee a cash payment of $105,000, subject to
applicable withholdings, upon the Separation Date per the 2013 Bonus payout
terms.

iii.
Grant #609 with a total of 15,000 RSUs will be accelerated upon the Separation
Date, subject to applicable tax withholdings, and per the terms of the special
recognition grant.







--------------------------------------------------------------------------------




4.
Separation Benefits. On the condition that Employee performs his obligations
hereunder and does not revoke this Agreement during the Revocation Period:

a.
Following the Termination Date and during the period between September 1, 2014
and February 12, 2015 (“Severance Period”), Company will continue to pay
Employee according to its regular payroll practices at a rate which is
equivalent to his current salary, less all required payroll deductions and
withholdings (“Severance Salary Continuation”).

b.
Company will pay COBRA costs for Employee to maintain current insurance coverage
during the Severance Period through February 28, 2015 (“Severance Benefits
Continuation”).

c.
Company will provide outplacement support to Employee as summarized in
Attachment 1 to this Agreement (“Outplacement Benefit”).



The Notice Salary Continuation, Benefits Continuation, Vesting Continuation,
Severance Salary Continuation, Severance Benefits Continuation, and Outplacement
Benefit (collectively, “Separation Benefits”) are contingent upon the Company
receiving an executed copy of this Agreement before June 2, 2014 and Employee
promising to sign this Agreement a second time on the Separation Date. Employee
acknowledges that the Separation Benefits are greater than that which Employee
would be entitled to in the absence of this Agreement.


5.
Tax Matters. Company will withhold required federal, state and local taxes from
any and all payments contemplated by this Agreement. Other than Company’s
obligation and right to withhold, Employee will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including, but not limited to, those imposed
under Internal Revenue Code Section 409A).



6.
Release of Claims. In consideration of the Separation Benefits, Company’s
execution of this Agreement and other good and valuable consideration, Employee
releases and forever discharges GenMark Diagnostics, Inc. and any parent,
subsidiary, affiliated, and related entities, including their past, present, or
future managers, directors, administrators, officers, employees, agents,
insurance companies, attorneys, representatives, predecessors, successors and
assigns, and each of them (collectively, “Released Parties”) from all known and
unknown claims, liabilities, and obligations of every kind (including attorneys’
fees and costs) that Employee has ever had or now may have against Company
arising out of or relating to facts, events, occurrences, or omissions up to and
including the date this Agreement is fully executed by the Parties.

The claims that Employee is releasing include: (a) claims arising out of
Employee’s employment with Company and his separation from such employment; (b)
claims arising under the Released Parties’ policies, plans, or practices,
including promotion, compensation, including commissions, bonuses, stock
options, severance pay or benefits; (c) claims for breach of express or implied
contract or covenant of good faith and fair dealing; (d) all claims for
harassment, discrimination or violation of public policy; (e) claims for
constructive discharge or wrongful discharge; (f) claims for retaliation; (g)
claims for violation of state or federal common law or statutory law, including
to the extent applicable, all claims arising under the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Labor Code, Title VII of the Civil Rights Act of 1964, as amended, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the National
Labor Relations Act, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act (“ADEA”), the
Sarbanes-Oxley Act of 2002, or other federal, state, or local laws relating to
employment or separation from employment or benefits associated with employment
or separation from employment; (h) claims for emotional distress, mental
anguish, humiliation, personal injury; and (i) claims that may be asserted on
Employee’s behalf by others. Excluded from this Release are claims which cannot
be waived or released as a matter of law.




--------------------------------------------------------------------------------




7.
Unemployment Compensation. Company will not oppose Employee’s receipt of
Unemployment Insurance Benefits. Employee understands and acknowledges that the
state’s Employment Development Department, and not Company, makes the ultimate
determination as to Employee’s eligibility for such benefits.



8.
No Further Obligations of Company. Employee acknowledges that the Separation
Benefits and other considerations provided to him are in full and complete
satisfaction and discharge of any and all obligations that Company or any of the
Released Parties has or may have to Employee.



9.
Representation of No Action; Agreement Not to Sue. As a condition of receiving
the Separation Benefits and other consideration provided, Employee agrees not to
sue in civil court any of the Released Parties regarding any claim that has been
released in this Agreement. Employee represents and agrees that he has not
initiated any claim, charge, lawsuit, or other action against any of the
Released Parties and that he has not transferred or assigned that right to any
other person or entity. Should any third party, including any state or federal
agency, bring any action or claim against Company or any of the Released Parties
on Employee’s behalf, Employee acknowledges and agrees that this Agreement
provides full relief and Employee will not accept any other relief.



10.
Waiver of Civil Code Section 1542. Employee acknowledges that he has been made
aware of and expressly waives any and all rights under Section 1542 of the
California Civil Code to the full extent that such rights may be waived. Section
1542 provides as follows:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.”


11.
Confidentiality and Non-Disparagement. Except as required by law, Employee
agrees not to disclose the terms of this Agreement to anyone other than
immediate family, attorneys or accountants, who will also not disclose such
information. Employee agrees not to make or cause to be made any statements that
disparage, are inimical to, or damage the reputation of the Company or any of
its past or present affiliates, subsidiaries, agents, officers, directors or
employees to anyone, including, but not limited to, the media, regulatory
agencies, public interest groups, and publishing companies. The Company will
instruct its officers and directors not to take any action or make any statement
to undermine, harm, or disparage Employee. Company agrees to provide a
reasonable reference to any person who contacts Company, its officers, directors
or employees regarding Employee’s employment with Company.



12.
Cooperation. Throughout the Notice Period and thereafter, upon reasonable notice
to Employee, Employee agrees to respond to requests by the Company for
information concerning matters involving facts or events relating to the Company
that may be within the Employee’s knowledge. In the event that Employee is
subpoenaed in connection with any litigation or investigation involving the
Company, Employee agrees to promptly notify the Company so as to provide the
Company opportunity, at its own expense, to respond to such notice before taking
any action or making any decision in connection with such subpoena. Nothing in
this Agreement affects or limits Employee’s rights or obligations under any
applicable law to make filings with, or respond truthfully in a timely fashion
to inquiries from, any governmental or regulatory authorities.







--------------------------------------------------------------------------------




13.
Return of Company Property. By the Separation Date, Employee agrees to return to
the Company all hard copy and electronic documents (and all copies thereof) and
other Company property that Employee has had in Employee’s possession at any
time, including, but not limited to, files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information (including email), tangible property (laptop computer, cell phone,
PDA, etc.), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). If Employee
discovers after the Separation Date that Employee has retained any Company
proprietary or confidential information, Employee agrees, immediately upon
discovery to contact the Company and make arrangements for returning the
information.



14.
Post-Employment Obligations. Employee acknowledges his continuing obligations
under Employee’s Confidentiality and Non-Disclosure Agreement (the “NDA”) which
prohibits disclosure of any confidential or proprietary information of the
Company. A copy of the NDA is attached.



15.
Breach of Agreement. This Agreement shall be deemed breached and a cause of
action accrued thereon immediately upon the commencement of any act, action or
conduct contrary to the Agreement, and in any such action this Agreement may be
pleaded by any of the Parties, both as a defense and a counter-claim or
cross-claim in such action.



16.
No Admission. Employee understands that the Released Parties expressly deny any
wrongdoing or liability to Employee.



17.
Government Agency Proceedings. Nothing in this Agreement, including but not
limited to the confidentiality, non-disparagement, non-disclosure of
confidential information and release of claims provisions of this Agreement,
prevents or prohibits Employee from filing a claim or charge with a government
agency that is responsible for enforcing a law or from cooperating,
participating or assisting in any government agency or regulatory entity
investigation or proceeding. Notwithstanding the foregoing, Employee agrees and
understands that Employee will not accept or be entitled to any further personal
relief, recovery or monetary damages from any source whatsoever with respect to
any claim that has been released in Section 6 of this Agreement and that this
Agreement shall control and provide the exclusive remedy as to any of the claims
released in this Agreement.





18.
Severability. If any portion of this Agreement is void or deemed unenforceable
for any reason, the unenforceable portion will be deemed severed from the
remaining portions of this Agreement, which will otherwise remain in full force.



19.
ADEA Waiver. Employee acknowledges that he is knowingly and voluntarily waiving
and releasing any rights he may have under the ADEA, as amended. Employee also
acknowledges that the consideration given for the waiver and release herein is
in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that he has been advised by this writing, as
required by the ADEA, that: (a) Employee’s waiver and release does not apply to
any rights or claims that may arise after the execution date of this Agreement;
(b) Employee has been advised to and had the opportunity to seek advice from an
attorney regarding this Agreement prior to signing it; (c) Employee has up to
twenty-one (21) days from the date of receiving this Agreement to execute this
Agreement (although Employee may choose to voluntarily execute this Agreement
earlier); (d) Employee has seven (7) days following his execution of this
Agreement to revoke the Agreement (“Revocation Period”); and (e) this Agreement
will not be effective or enforceable until after the delivery of the Agreement
to the Company and the Revocation Period has expired, and (f) this Agreement
does not affect Employee’s ability to test the knowing and





--------------------------------------------------------------------------------




voluntary nature of this Agreement. For any revocation to be effective it must
be delivered by hand or overnight courier before midnight on the seventh day to
the Company at 5964 La Place Court, Carlsbad CA, 92008 Attention: Jennifer
Williams, SVP Human Resources. The Separation Benefits and other consideration
under this Agreement will be provided following the expiration of the Revocation
Period and only if Employee does not revoke this Agreement.


20.
Applicable Law. This Agreement will be governed by California law. Venue for all
disputes will be in Los Angeles County California and each Party agrees not to
assert lack of jurisdiction as an objection to any action brought in Los
Angeles, California.



21.
Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Executed faxed copies or
PDF copies transmitted via email will be effective and enforceable.



22.
Headings. Headings in this Agreement are inserted for reference and convenience
only and are not a part of this Agreement.



23.
Interpretation, Entire Agreement. This Agreement replaces and supersedes all
other agreements, verbal or written, which are merged into this Agreement, and
constitutes the entire agreement of the Parties. Any rule of law or decision
that would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived.
Further, the Parties agree that the term “including” and its variations are
always used in the non-restrictive sense as if followed by “but not limited to.”



24.
Modification and Waiver. Any modification of this Agreement will be effective
only if it is in a writing signed by the Parties to this Agreement. No waiver of
any of the provisions of this Agreement will constitute a waiver of any other
provision, even if similar, nor will any waiver constitute a continuing waiver.
No waiver will be binding unless executed in writing by the Party making the
waiver.



Employee and Company, by their signatures below, acknowledge that there exist no
other promises, representations, or agreements and that they voluntarily enter
into this Agreement with the intent to be legally bound.






/s/ Richard Slansky                 DATE: 5/15/14
Richard Slansky






/s/ Jennifer Williams                  DATE: 5/22/14
Jennifer Williams
SVP, Human Resources
GenMark Diagnostics, Inc.




















--------------------------------------------------------------------------------




To Be Signed Below On the Separation Date


I, Richard Slansky, hereby acknowledge that I have read and understood this
Confidential Separation Agreement and General Release, and am entering into this
Confidential Separation Agreement and General Release voluntarily, and in
consideration for the value of the benefits provided to me as described herein.






Signature: ______________________            Date:                 






